NPS ISB Text Message from ECto’Ronay

NP19151029

 

LCi
Text Message
Sat, Sep 7, 12:08 PM

Afternoon Claudine, thank you
again for your help and support
last night! | spoke with Justin
this morning and he said that
Paul is being transported to
Fresno. He was able to get me
a different campsite for tonight
down here in the valley and
said that you could maybe help
me find a place to stay in
Fresno for Sunday night?
Thanks, Erin

Sa sila

| was hoping that you got a
good'a nights sleep | know | did
and {‘m glad that Justin's
helping you out,

As far as Fresno goes
depending on how close you
want to be to the courthouse

Ein Tat <5 et See ay eH ee ATA

29676

IMG_0092 2020-02-19 13:00

 

 

ei! Verizon > 10:45 AM =

   

 

 

et! Verizon > 10:47 AM

4 —

re xe
o
=

| slept great, thanks for asking.
| can google a place to stay, but
thanks. | appreciate the the
work that you do to help me
and others. Thanks, Erin

Always happy to help and |
hope that you and your
husband get things resolved
and | am here for you through
the duration no matter how
long it takes you are welcome

IMG_0093 2020-02-19 12:59

 

    
   

 

ll

 
 
 
 

Foeie Sei eet
en eee 5 eeu ay or aati i

eam CERN Soe

Nethicee
Hasta eel) ily Neth Se i cry
Cle} s)p-lol he you trusting me I'll

_checki in later

Sat, Sep 7, 7:43 PM
Thanks, have a great day!

Claudine, know where | can get
a solid internet connection, |
am trying to book a flight home
and |! cant get an internet
connection at all =)

ee or:

 

IMG_0094 2020-02-19 12:59

SA Cullen Tucker ID #SA21, 2020-02-19 13:02

 

wi! Verizon => 10:47 AM =)

Bee ny TASES SUSE ME USES a

 

 

ao 2

 

 

ail Verizon > 10:47 AM

< QO
a

VLVULIICUUUIT at a (9

 

 

   

Gir:
rele

| am still at upper pines

Just got back to the site

ol Nyicin= mele All to one

your ‘flight?

 

Yup, thanks for checking back!

Excellent
will you be able to. go to court
and then fly out Fresno?

IMG_0095 2020-02-19 12:59

Law Enforcement Sensitive (FOUO)

    
   
   
   

PAGE 10F5
NPS ISB

Text Message fronmECto’Ronay

NP19151029

 

ot!) Verizon >

“0

PG

Honestly... crappy =)

No, but thanks. Limbo sucks

Yup, thanks! | am gonna watch
a little TV and hit the hay.
Gonna check out those
redwoods on the way to Fresno
tomorrow, thanks for the tip &

a ©
see. 1 ® -

 

 

10:47 AM =

 

et!) Verizon > 10:47 AM

“0

Still working that out got a
couple days

sun, Sep 8, 10:10 AM

Morning Claudine, trying to
figure out what is going on with
Paul in Fresno. J need his
inmate ID and haven't been
able to get to a live person
through their automated phone
number. Called the Rangers
here and they said they cant
help me. Any advice?

“a

 

ictim advocate in fredsno

a2.
‘*egeQqgo:@®-

 

 

iat me coe if | ec “Antarct th \
etme see =| Aen e- lone i |

 

 

IMG_0096 2020-02-19 12:59

 

IMG_0097 2020-02-19 13:00

 

ot)! Verizon >

“0

Po 2

Hey, so theh rangers were able
to figure it out. |am good to go,
headed out of the park to the
Mariposa Redwoods! Thanks
again for all your help and the
tip on the redwoods

Absolutley, enjoy the beautiful
day!!! Thanks!

10:47 AM =)

 

10:48 AM

“0
es

EE wien ne saunenaua

warrant for the photos on my
phone, which he then said |
had to give over at that exact
moment?

ai) Verizon >

Mon, Sep 9

Mon, Sep 9, § Not Delivered

Quick question. Do you ea! ON QW)
remember after Paul's court
appearance, ranger justin
asking again to photograph me
and | said | didn't want to do
that and then he said he had a
warrant for the photos on my
phone, which he then said | ;
GC 1O.ove. Oya ae — —

nt
a i |
OQ! €) a y

Not Delivered

Okay, thanks

| Was in spotty service

 

mle) o

‘oo 6 -

 

‘*Oee@:e-.

 

 

 

 

IMG_0098 2020-02-19 13:00

SA Cullen Tucker ID #SA21, 2020-02-19 13:02

 

IMG_0099 2020-02-19 13:00

Law Enforcement Sensitive (FOUO)

PAGE 20F5
NPS ISB

Ffext Message fronvEC to’ Ronay

NP19151029

 

  
  
    
  
    
   
   

ei! Verizon => 10:48 AM =>

: oO

  

        

eg

UE ne |

     

le
ro

 

     

| did make it to court, hearing
was moved to tomorrow \:s)

eae Ney or.do you have
E flight?

 

Wed, Sep 11, 9:04 AM

Well, got Paul released. Since |
stayed | decided to drive the
truck home myself. 8 hours to
the homestead to go. Thanks
for keeping in touch, this whole
thing is a nightmare.

Wow that's good news
Are you together then?
Lots a long drive

    

AN at gata ARTA BLM TARR ol -T Te

€¢©@6@.:

 

IMG_0100 2020-02-19 12:59

 

ei! Verizon > 10:48 AM =

<

(ge en ne TB Cd

i Jelel-asul

Be
Meanie ein th

 

No, we have a very strict PO,
he is going to live with a court
approved friend. | guess the
next time | will hear from Paul
he will either be in prison or
reached a deal with the
prosecutor ) Limbo
continues.

Oh gosh:that is so tricky

I'm sorry

| hope you make it home safe
so you can try to get settled
In limbo ugh

Will you reach out to the
advocate resources?

Do you have:to get back to
work?

We. °

= >t box oth anuinn rane is

 

 

 

IMG_0101 2020-02-19 13:00

 

  
 
   
   

ai! Verizon > :

Yeah, back to work tomorrow,
but honestly looking forward to

it &

piticen and Structure: can

bea fefoteje} thing

 

Wed, Sep 11, 4:40 PM

Hey. Erin

| hope the drive is:still going
well

| just wanted to give you a
couple: updates | reached out
to Autumn multiple ways | have
not héard from her yet

Also | asked my supervisor

about the confidentiality piece
and she said that if there's
something that pertains
Specifically to the case
because | work for the federal

 

IMG_0102 2020-02-19 13:00

SA Cullen Tucker ID # SA21, 2020-02-19 13:02

Law Enforcement Sensitive (FOUO)

 

   
  
  
 

i! Verizon > 10:48 AM =

ave asked me.

so | just want you to: know. Rie }
haVen't shared anything nary
you shared with me directly to
iat Rangers:

And since the case is been put
infront of the US attorney's
office | probably won't have -
very. much.contact regarding
that as we move forward

lam still happy to help in any
way | can

 

Mon, Sep 16, 7:21PM

Claudine, do have some time to
talk tonight? Have some
questions.

ae)

 

IMG_0103 2020-02-19 13:00

PAGE 30F5
NPS ISB Text Message fromEC’to’Ronay

NP19151029

 

ot!) Verizon > 10:48 AM

< aH

Sti twee wy The PRN rT

questions.

Ugh, talking to the rangers. |
am totally being bullied by
Paul's probation officer up here
is WA. Can you please help get
me in contact with Paul's
prosecutor this week asap.

No, | have no info still

Weaker Via

a ee es

‘O67 ©) -

 

 

 

 

et!) Verizon > 10:49 AM

QO
ae

After all | did to help Paul,
everyone is being mean to me

No

Yeah tell me about it, the
swelling has gone down and
there seems to be permanent
damage to my face

This is such a nightmare and
Paul is out spending thousand
of dollars, golfing, going to the
movies and eating out —

aq ©
‘oo: 6 -

 

 

IMG_0104 2020-02-19 13:00

 

IMG_0105 2020-02-19 13:00

 

ot)! Verizon > 10:49 AM

0
| CS

Yes, | went and got a CT Scan
on Saturday.

Yah, wish | was going to the
movies and golfing, shopping
and dining out

| cany believe | lied for him gp

Qr

 

 

©6e@:6 -

 

 

ol! Verizon > 10:49 AM

< >
PS

 

‘ogo: © --

 

 

IMG_0106 2020-02-19 13:00

SA Cullen Tucker ID #SA21, 2020-02-19 13:02

 

IMG_0107 2020-02-19 13:00

Law Enforcement Sensitive (FOUO)

PAGE 40F5
NPS ISB fext Message from EC to"Ronay NP19151029

 

ot!) Verizon > 10:49 AM =
< €)
pe

Thanks, super busy with work,
so no time to chat today ¢

OMA)
©68e@- 6 -

IMG_0108 2020-02-19 13:00

 

 

 

SA Cullen Tucker ID #SA21, 2020-02-19 13:02 Law Enforcement Sensitive (FOUO) PAGE 50F5
